Citation Nr: 1109311	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-24 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to May 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision issued in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDING OF FACT

Tinnitus is causally or etiologically related to service.  


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, in this decision, the Board grants service connection for tinnitus and this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with its "duty to notify" and "duty to assist" obligations is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

At the March 2010 Board hearing and in documents of record, the Veteran contends that he was exposed to acoustic trauma during service, to include weapons fire, grenades, infiltration courses, air tools, air chisels, engine noise, and the deconstruction of automobiles during basic training and in the course of his duties as a metal body repairman.  He further alleges that he has experienced tinnitus since his service.  Therefore, the Veteran claims that service connection is warranted for such disorder.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to tinnitus.  However, he is competent to report his in-service noise exposure to weapons fire, grenades, infiltration courses, air tools, air chisels, engine noise, and the deconstruction of automobiles.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, such noise exposure is consistent with the Veteran's military occupational specialty of metal body repairman and the receipt of the sharpshooter (rifle) badge.  See 38 U.S.C.A. § 1154(a).  The record also reflects a diagnosis of tinnitus at a January 2009 VA examination and in an April 2010 private treatment record.  Moreover, tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Therefore, the remaining inquiry is whether the Veteran's current tinnitus is related to his in-service noise exposure.  In this regard, there are conflicting medical opinions of record.  

Specifically, at the January 2009 VA examination, after an interview with the Veteran, a review of his service treatment records, and an audiological examination, the examiner opined that it was not as likely as not that the Veteran's current tinnitus was from service noise exposure as there was no associated hearing loss at the time of his separation, rather it was more likely that such was from his post-service noise exposure to farming machinery for many years.  In this regard, she noted that the Veteran had normal hearing sensitivity bilaterally at separation and did not incur a permanent hearing loss as a result of acoustic trauma during service.  The examiner further stated that there was a high correlation between hearing loss, tinnitus, and noise exposure and the presence of a ratable hearing loss from the service or audiometric configuration consistent with noise exposure is a strong indicator that any reported tinnitus was also from noise exposure.  Conversely, normal hearing from the service strongly suggests any reported tinnitus is less likely to be from noise exposure in service.  The examiner also reported that additional noise and aging since service separation are likely contributing factors in the Veteran's hearing loss and tinnitus.  She cited her clinical experience and expertise as a licensed audiologist in support of her conclusions. 

In contrast, Dr. Foss, a private treatment provider, indicated in an April 2010 report that he had reviewed the Veteran's service records and conducted an audiological examination.  He noted that the Veteran complained of tinnitus that he first noticed during 1966 and reported exposure to noise of rifles and loud infiltration courses during service and, since such time, he had been involved in farming.  Dr. Foss opined that it was quite likely that the noise exposure the Veteran suffered during his military service was the beginning of his hearing loss and tinnitus as the type and degree of his hearing level was consistent with noise-induced hearing loss.  

Both the January 2009 VA examiner and Dr. Foss reviewed the Veteran's service records, interviewed the Veteran, and conducted audiological examinations in offering their opinions regarding the etiology of the Veteran's tinnitus.  Moreover, both individuals, who are audiologists, offered a rationale in support of their opinions.  Therefore, the medical evidence of record pertaining to the etiology of the Veteran's tinnitus is in relative equipoise.  

However, the Board finds that the Veteran has also competently, credibly, and consistently reported that his tinnitus began during or immediately following his service and has existed to the present time.  As indicated previously, the Veteran is competent to testify to factual matters of which he has first-hand knowledge.  Specifically, he is competent to report when his tinnitus began and the continuity of such symptomatology.  See 38 C.F.R. § 3.159(a)(2); Washington, supra; Layno, supra.  Moreover, such is supported by his consistent statements throughout the course of his appeal and under oath at a hearing before the BVA.  In this regard, at his January 2009 VA examination, the March 2010 Board hearing, and at the time of Dr. Foss's April 2010 evaluation, the Veteran consistently reported that his tinnitus began during or immediately after his service discharge and has continued to the present time.  

The Court has stated that lay evidence may establish the presence of a condition during service, post- service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay testimony could, in certain circumstances, constitute competent nexus evidence).

Therefore, based on the Veteran's competent and credible report that his tinnitus began during his active service, as well as his continuity of such symptomatology since service, the Board resolves all reasonable doubt in his favor and finds that tinnitus is related to his in-service exposure to acoustic trauma.  Therefore, service connection for such disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


